
	
		I
		112th CONGRESS
		1st Session
		S. 1188
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 28, 2011
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To require the purchase of domestically
		  made flags of the United States of America for use by the Federal
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 All-American Flag
			 Act.
		2.Requirement for purchase of domestically
			 made United States flags for use by Federal Government
			(a)In generalExcept as provided under subsection (b),
			 only such flags of the United States of America, regardless of size, that are
			 100 percent manufactured in the United States, from articles, materials, or
			 supplies 100 percent of which are grown, produced, or manufactured in the
			 United States, may be acquired for use by the Federal Government.
			(b)WaiverThe head of an executive agency may waive
			 the requirement under subsection (a) on a case-by-case basis upon a
			 determination that—
				(1)the application of the limitation would
			 cause unreasonable costs or delays to be incurred; or
				(2)application of the limitation would
			 adversely affect a United States company.
				(c)Amendment of Federal Acquisition
			 RegulationNot later than 180
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council established under section 1302 of title 41, United States
			 Code, shall amend the Federal Acquisition Regulation to implement this
			 section.
			(d)DefinitionsIn this section:
				(1)Executive agencyThe term executive agency has
			 the meaning given the term in section 133 of title 41, United States
			 Code.
				(2)Federal Acquisition
			 RegulationThe term
			 Federal Acquisition Regulation has the meaning given the term in
			 section 106 of title 41, United States Code.
				3.Effective
			 dateSection 2 shall apply to
			 purchases of flags made on or after 180 days after the date of the enactment of
			 this Act.
		4.Consistency with international
			 agreementsThis Act shall be
			 applied in a manner consistent with United States obligations under
			 international agreements.
		
	
		
			Passed the Senate
			 July 27, 2011.
			Nancy Erickson,
			Secretary
		
	
